Citation Nr: 0125012	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1993.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for right inguinal hernia and assigned a 
noncompensable evaluation, effective January 7, 1997.  An 
October 1998 RO hearing was held.  

In April 2000, the Board remanded the case for additional 
development, including a VA examination.


FINDING OF FACT

The service-connected right inguinal hernia disability, 
status post hernia repair, is primarily manifested by a well-
healed, postoperative scar with residuals of multiple 
surgical procedures.  However, there is no recent clinical 
evidence of any right inguinal herniation.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but no 
higher, for a right inguinal hernia have been met.  
38 U.S.C.A. §§  1155, 5103A (West 1991 & Supp. 2001);  
38 C.F.R. § 4.7, 4.114, Diagnostic Code 7338 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records document the diagnosis 
and treatment of a right inguinal hernia.  The veteran 
underwent a right herniorrhaphy with insertion of mesh in 
October 1992.  Upon separation examination of May 1993, 
inguinal tenderness was noted.  

The claims folder includes medical evidence of 11 operations 
from June 1992 to April 1997 related to the service-connected 
right inguinal hernia.  A November 1995 report of operation 
included a diagnosis of recurrent right inguinal hernia and 
noted that the veteran had undergone "six right inguinal 
herniorrhaphies in the past two years!"

A July 1996 private medical statement indicated that the 
veteran should avoid employment which requires him to do 
lifting and strenuous activities.

A March 1997 report of VA medical examination noted nine 
previous hernia recurrences and contained a diagnosis of 
"[r]ight inguinal hernia repair complicated by infection and 
recurrence.  Currently with lumpy mass which measures 1x1 cm.  
Could be abscess formation, and also open wound draining pus 
material."  

An April 1997 private medical report of operation, the most 
recent surgical report of record, noted that the veteran had 
had multiple right inguinal herniorrhaphies.  The report 
noted that the veteran had experienced chronic drainage from 
the sinus tract and scar of the right inguinal area and that 
this was consistent with foreign body granuloma with multiple 
black sutures.  Surgical exploration of the right inguinal 
area was undertaken, with excision of a suture granuloma.  No 
inguinal herniation was noted.  

A June 1998 report of VA medical examination noted that the 
veteran had a history of repeated hernia repairs but that the 
veteran provided unclear details regarding those repairs.  
The report noted a well-healed scar on the right inguinal 
region and included a diagnosis of status post right inguinal 
hernia repair with no evidence of recurrence and no obvious 
disability caused by the repair.

At an October 1998 RO hearing, the veteran testified that he 
had had constant problems with hernias since discharge from 
service and that he currently had some swelling and pain. The 
veteran also testified that, due to the disability, he had 
not worked since October 1995 and that he avoided strenuous 
activity.

A November 1998 private medical statement noted that, since 
the last excision of the suture granuloma, the veteran had 
been asymptomatic. The statement, however, also indicated 
that, because of multiple surgical procedures on the same 
area, there was concern that the hernia might reoccur and 
that further surgery might interfere with blood supply to the 
testicle.

A statement from the veteran indicated that he has had 11 
surgeries related to a right inguinal hernia, the last being 
in April 1997.  Since that time, the veteran indicated that 
he has been careful not to lift heavy objects.  He feared 
further complications and did not believe that he could find 
suitable employment as a result of his medical condition.  

Following a Board remand in April 2000, the veteran was 
afforded another VA examination in June 2000.  The examiner 
indicated he had reviewed the veteran's medical records, 
which indicated that he had undergone 11 operations for right 
inguinal herniorrhaphies, infected mesh, right inguinal area, 
excision of foreign body, granuloma at right inguinal area, 
and multiple stitch abscesses at sinus tract of the right 
inguinal area.  

Upon physical examination, no inguinal hernias were noted.  
There was no swelling at the right inguinal area.  There was 
a well-healed surgical scar at the right inguinal area.  The 
patient had slight pain with palpation and active range of 
motion.  The veteran was diagnosed with status post right 
inguinal hernia X11 with residual pain on palpation and 
active range of motion.  The examiner commented that it was 
not inconceivable that the veteran may require additional 
surgeries in the future.  No surgery was required at time of 
examination.  A trestle belt may or may not help to relieve 
the patient's complaints of pain or prevent a right inguinal 
hernia recurrence.  


Analysis

The veteran contends that he is entitled to an evaluation 
greater than that initially assigned following the grant of 
service connection for a right inguinal hernia.  The Board 
notes that at the time of an initial rating separate ratings 
can be assigned for separate periods based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and inquired regarding the 
existence of post-service treatment records.  In addition, 
the veteran was afforded comprehensive examination for VA 
compensation purposes in connection with his claim.  Although 
a physicians assistant apparently dictated the most recent 
June 2000 VA examination report, the examination report 
clearly noted that a physician had examined the veteran.  
That examination was sufficiently adequate, and included 
detailed findings regarding whether any inguinal herniation 
or other associated symptoms were manifested.  The veteran 
has not identified any additional evidence in support of his 
claim.  Thus, the Board finds that the duty to notify and 
assist the veteran has been satisfied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected right inguinal hernia is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. § 4.114 including Diagnostic Code 
7338 (2000).  A noncompensable rating is assigned for an 
inguinal hernia that is not operated but remediable; or is 
small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted for a postoperative recurrent 
inguinal hernia, readily reducible and well supported by a 
truss or belt.  A 30 percent rating is warranted if the 
inguinal hernia is small, postoperative and recurrent, or is 
unoperated and irremediable, and is either not well supported 
by a truss or is not readily reducible.  A 60 percent rating 
is warranted for an inguinal hernia which is large, 
postoperative, and recurrent, not well supported under 
ordinary conditions, and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2000).

Having reviewed the evidence of record the Board finds that a 
10 percent initial evaluation for the veteran's service 
connected right inguinal hernia is warranted.  The Board 
finds that the veteran continues to suffer from residuals of 
a postoperative hernia.  Further, the Board is sympathetic to 
the fact that the veteran has undergone multiple surgeries 
related to his right inguinal hernia.  Nevertheless, the 
Board does not find that a 30 percent evaluation or higher is 
appropriate.  As noted, a 30 percent evaluation requires 
findings of a small inguinal hernia that is not readily 
reducible or supported by a truss.  The recent March 1997, 
June 1998, and June 2001 VA examinations and a November 1998 
private medical record reported that no right inguinal 
herniation was evident.  Further, the record reflects that 
the veteran has not undergone inguinal hernia repair surgery 
in recent years.  

In evaluating the severity of the veteran's service-connected 
disability, the Board has reviewed the nature of the original 
disability and considered whether the veteran is entitled to 
a "staged" rating as prescribed by the Court in Fenderson.  
Based upon a review of the evidence, however, the Board finds 
that at no time during the period in question has there been 
objective evidence that the degree of disability associated 
with right inguinal hernia warrants an evaluation in excess 
of 10 percent.  The Board is aware that the veteran underwent 
surgery in April 1997.  However, the operative report 
indicates that he was treated for an excision of a foreign 
body granuloma in the right inguinal area.  Hence, as the 
veteran was not treated for an inguinal hernia itself but 
rather for excision of a foreign body in the right inguinal 
area, a staged rating warranting an evaluation in excess of 
10 percent for a portion of the term in question is not 
warranted.

The clinical evidence does not show that the appellant's 
service-connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (2001).  Finally, in reaching this decision, 
the preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 10 percent and the 
doctrine is not otherwise for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A 10 percent initial rating for right inguinal hernia is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals



 

